DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Newly amended claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 is now directed exclusively to the embodiments shown in Figures 7-19, which were nonelected in the 10/20/2020 Response to Restriction submitted by applicant.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 4-9, 11-16, 18-20, and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10, 693, 517. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention include essentially the same structural elements with only minor variations in verbiage and level of detail.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4-9, 11-16, 18-20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brousseau (US 2015/0305480) in view of Whitley et al. (US 9016534, hereinafter ‘Whitley’), Evans (US 2009/0194571) and Hutchinson (US 2013/0277239).
Brousseau discloses a mobile device connection apparatus comprising: a body piece folded on itself to form a first layer of material and second layer of material, the body piece comprising a base having a length and a width (area of 10s where 10a is located, top of Fig. 3A) and a loop extending from the base parallel to the length of the base, the body piece positionable at least partially between a mobile electronic device and a case for the mobile electronic device (functional/intended use limitation) with the loop extending through an aperture of the case for a charging port of the mobile electronic device (see Fig. 1); a third layer of material disposed or formed on the base, the layer of material comprising a temporary adhesion property to removably adhere the base to a mobile electronic device and/or a case for the mobile electronic device (10a, para 0084); except does not expressly disclose strengthening material, the loop width being less than the width of the base, or the their layer of material having an electrostatic cling property as claimed.
However, Whitley teaches constructing a similar lanyard loop wherein the loop material includes a material capable of being considered a strengthening material (222) on the interior of the lanyard loop (see Fig. 2). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Brousseau as modified above carrying strap out of multiple layers as taught by Whitley, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
When viewed in combination with Brousseau as set forth above, the strengthening material (innermost layer of multi-layered laminate loop) comprises opposing ends and is folded to define a loop between the opposing ends (see Whitley Fig. 2), the opposing ends secured between the first and second layers of material to extend the loop from the body piece (see Whitely Fig. 2; Brousseau Fig. 1) as claimed.
Further, Evans teaches a similar device wherein the loop (112) has a width that is less than the width of the base (142) as claimed.
Because Brousseau and Evans both teach attachment mechanisms for attaching holding straps/loops to a mobile device, it would have been obvious to one of ordinary skill in the art to substitute the wider base size taught by Evans for the narrow base size taught by Brousseau to achieve the predictable result of holding an article in the pouch.
Further, it would have been an obvious matter of design choice to make the different portions of the base of whatever form or shape was desired or expedient including wider than the loop as taught by Evans. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Finally, Hutchinson teaches the use of vinyl materials with cling properties to temporarily attach a carrying device to an electronic device (para 0029) as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use cling vinyl as taught by Hutchinson as the attachment material for the device taught by Brousseau as modified above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Brousseau as modified above results in a device wherein the width of the base is greater than a diameter of the aperture which limits removal of the body piece through the aperture of the case (when viewed in combination).
Regarding claims 12 and 24, Brousseau as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the connector attached to the loop as claimed.
However, Evans teaches a similar device with a connector (114) attached to the loop (see Figs. 1A, 1B) as claimed.
At the time of the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to add the connector taught by Evans to the loop taught by Brousseau, in order to allow the device to be attached to another object as taught by Evans (para 0007, 0022).
Brousseau as modified above further discloses the connector comprises a metal ring (ring of Evans 114 attaches to loop); an attachment device comprising a carabiner (Brousseau para 0086); an adhesive holding the body piece in the folded configuration (Brousseau para 0085); 2Application No.: 16/742,732 Docket No.: 53479.427US03   the body piece is positionable at least partially between the mobile electronic device and the case for the mobile electronic device, with the loop extending through an aperture of the case for a charging port of the mobile electronic device (functional/intended use limitations; para 0084); and the width of the base is greater than a diameter of the aperture to limit removal of the body piece through the aperture of the case (when viewed in combination set forth above); and the layer of material is disposed on the base (when viewed in combination).
	Regarding claim 20, Brousseau as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the PVC materials as claimed.
However, it is noted that PVC materials have been known in the art since long before the invention by applicant and are considered to be part of the ‘general knowledge’ of those skilled in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use polyvinyl chloride as the material of construction for the body piece as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
8.	Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
	Applicant argues that Whitley does not teach its innermost layer “folded to define a loop between the opposing ends” or “secured between the first layer of material and the second layer of material to extend the loop from the body piece” as claimed. This argument has been considered, however is not persuasive.
	Referencing Figures 1 and 2 and col. 2, ll. 1-12 of Whitley, it is clear that the laminate structure includes the innermost layer being folded into a loop (see Fig. 1) and secured between the first and second layers of material (see Fig. 2) as claimed.
	For the reasons set forth above, as well as those set forth in the rejections above, applicant’s arguments and amendments are not persuasive and the rejections are maintained.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
July 1, 2022